971 S.W.2d 72 (1998)
Danny Leon MATTHEWS, Appellant,
v.
The STATE of Texas.
No. 1344-97.
Court of Criminal Appeals of Texas, En Banc.
July 15, 1998.
Brian D. Coyne, Houston, for Appellant.
Keli Pool Roper, Assistant District Attorney, Houston, Matthew Paul, State's Attorney, Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of capital murder and sentenced to life imprisonment. On direct appeal, he contended the trial judge erred in failing to instruct the jury that a juvenile was an accomplice witness. The Court of Appeals rejected this argument. Matthews v. State, 965 S.W.2d 541 (Tex. App.Houston [14th Dist], 1997). However, at the time of that decision, the Court of Appeals did not have the benefit of our opinion in Blake v. State, 971 S.W.2d 451 (Tex.Cr. App.1998). Accordingly, we summarily grant appellant's petition for review, vacate the judgment of the Court of Appeals and remand the case to that Court for reconsideration in light of Blake.
HOLLAND, J. not participating.